DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

           A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 05/09/2022 has been entered.
Response to Arguments
3.	Applicant's arguments with respect to the rejections of claims 1-3, 5-16, and 18-22 have been considered but are moot in view of the new grounds of rejection. 
	Examiner also provides references for Official Notice. 

Response to Amendment
Claim Interpretation under 35 USC § 112
4.	The interpretation of claims 19 and 20 under 35 U.S.C. 112(f) remains the same. 
 	
Claim Rejections - 35 USC § 112
5.	The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

6. 	Claim 15, 16, and 18-20 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
	Claims 15 and 19 each recites “if locating the scene change either within the temporal window, automatically shifting playback of the video content to the playback position corresponding to the scene change (PP.sub.st)” and “if determining that the scene change occurs within the temporal time window, automatically shift playback of the video content to a playback position corresponding to the scene change”, respectively.  The limitations “automatically shifting playback of the video content to the playback position corresponding to the scene change” and “automatically shift playback of the video content to a playback position corresponding to the scene change” are not given weight because of the IF statements. See MPEP 2111.04, II. 
The IF statements without weights lacks clarity and support, and no interpretation of the claims as a whole is possible. Therefore, the claims are regarded as unclear and indefinite. 
Claims 19-20 also recite temporal window, time window, and temporal time window interchangeably which are unclear. Please clarify.

Double Patenting
7.	Claims 1-15 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,911,835 in view of Lee et al. (US Publication 2017/0052695, hereinafter Lee).
Although the conflicting claims are not identical, they are not patentably distinct from each other because Claims 1-18 of Patent No. 10,911,835 contain every element of claims 1-15 of the instant application except for the features:
wherein the temporal window has a start time preceding the default search playback position (PPps) by a first duration and an end time following the default search playback position (PPps) by a second duration recited in claim 1; and
determining a start time and an end time of the temporal window wherein the start time is before the default search playback position (PPps) and the end time is after the default search playback position (PPps) recited in claim 15.
Both Lee and Miyazawa disclose wherein the temporal window has a start time preceding the default search playback position (PPps) by a first duration and an end time following the default search playback position (PPps) by a second duration (Lee, para’s 0056-0058, generate a plurality of playback intervals having a playback time, and a starting point and an ending point of each of the plurality of playback intervals. The starting point and the ending point of the search controller may also correspond to a starting point and an ending point of at least one of intervals which are present between the starting point and the ending point of the content; if the content is audio/video data, the search unit may be set to a time or frame and the like. Clearly the search interval can be set to encompass a time position or frame number; ; see also Miyazawa, col. 3, lines 22-29, col. 6, lines 45-48, extend the search range of the temporal window forward or backward by increasing the number of frames; Clearly the search interval can be set to encompass a specific time position or frame number between a starting point and an ending point of a time interval which corresponds to a first duration from the start time to the specific time position/frame number and a second duration from the specific time position/frame number to the ending point).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Lee’s features or Miyazawa’s features into Ohki’s invention disclosure for enhancing user’s search experience by providing a search window for focused search.).
Both Lee and Miyazawa disclose determining a start time and an end time of the temporal window wherein the start time is before the default search playback position (PPps) and the end time is after the default search playback position (PPps) (Lee, para’s 0056-0058, generate a plurality of playback intervals having a playback time, and a starting point and an ending point of each of the plurality of playback intervals. The starting point/time and the ending point/time of the search controller may also correspond to a starting point/time and an ending point/time of at least one of intervals which are present between the starting point and the ending point of the content; if the content is audio/video data, the search unit may be set to a time point or frame number and the like. Clearly the search interval can be set to encompass a time position or frame number wherein the starting point/time is before the set time point or frame number, and the ending point/time is after the set time point or frame number; see also Miyazawa, col. 3, lines 22-29, col. 6, lines 45-48, extend the search range of the temporal window forward or backward by increasing the number of frames; clearly the search interval can be set to encompass a specific time position or frame number between a starting point and an ending point of a time interval wherein the starting point/time is before the specific time point or frame number, and the ending point/time is after the specific time point or frame number).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Lee’s features or Miyazawa’s features into Ohki’s invention disclosure for enhancing user’s search experience by providing a search window for focused search.
Therefore claims 1-15 of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. 
8.	The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re LongL 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

9.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(I)(1) - 706.02(I)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321 (b).

10.	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to:
http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim Rejections - 35 USC § 103
11.	The text of those sections of Title 35, U.S. Code not included in this section can be found in a prior Office action.

12.	Claims 1-3, 5-7, 15-16 and 22 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Ohki et al. (US Publication 2010/0172627, hereinafter Ohki) in view of Lee et al. (US Publication 2017/0052695, hereinafter Lee) or Miyazawa (US Patent 6,897,894). 
Regarding claim 1, Ohki discloses a method carried-out utilizing a playback device, the method comprising: 
receiving a user command at the playback device to shift a current playback position of the video content to a default search playback position (PP.sub.ds) (Ohki, para’s 0004-0011, receiving a skip command during playback of a video program); 
in response to receipt of the user command, searching a temporal window encompassing the default search playback position (PP.sub.ds) for a scene change in the video content (Ohki, para’s 0004-0011, searching a prescribed time interval for a scene change); 
in response to locating the scene change in the temporal window, automatically shifting playback of the video content to a playback position corresponding to a time position of the scene change (PP.sub.st) in the temporal window (Ohki, para’s 0004-0011, if detecting a scene change, automatically move the playback position to a detected scene change point without any additional user’s input).
Aoki discloses the default search playback position as described above but does not explicitly disclose wherein the temporal window has a start time preceding the default search playback position (PPps) by a first duration and an end time following the default search playback position (PPps) by a second duration.
However, both Lee and Miyazawa disclose wherein the temporal window has a start time preceding the default search playback position (PPps) by a first duration and an end time following the default search playback position (PPps) by a second duration (see Lee, para’s 0056-0058, generate a plurality of playback intervals having a playback time, and a starting point and an ending point of each of the plurality of playback intervals. The starting point and the ending point of the search controller may also correspond to a starting point and an ending point of at least one of intervals which are present between the starting point and the ending point of the content; if the content is audio/video data, the search unit may be set to a time or frame and the like. Clearly the search interval can be set to encompass a specific time position or frame number between a starting point and an ending point of a time interval, for example the middle point, which corresponds to a first duration from the start time to the specific time position/frame number and a second duration from the specific time position/frame number to the ending point; see also Miyazawa, col. 3, lines 22-29, col. 6, lines 45-48, extend the search range of the temporal window forward or backward by increasing the number of frames; Clearly the search interval can be set to encompass a specific time position or frame number between a starting point and an ending point of a time interval which corresponds to a first duration from the start time to the specific time position/frame number and a second duration from the specific time position/frame number to the ending point).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Lee’s features or Miyazawa’s features into Ohki’s invention disclosure for enhancing user’s search experience by providing a search window for focused search.

Regarding claim 2, Ohki-Lee/Miyazawa discloses the method of claim 1, further comprising, if locating a scene change near to the temporal window, shifting playback of the video content to a playback position corresponding to a time position of the scene change (PP.sub.st) rather than the default search playback position (PP.sub.ds) (Ohki, para’s 0004-0011, since search is conducted within the temporal window encompassing the default search playback position, move the playback position to a detected scene change point; in fig. 4c, user may hit skip command twice repeatedly, a scene change may be found outside a window; Lee, para’s 0056-0058, generate a plurality of playback intervals having a playback time, and a starting point and an ending point of each of the plurality of playback intervals; multiple temporal windows may overlap each other; Miyazawa, col. 3, lines 22-29, col. 6, lines 45-48, extend the search range of the temporal window forward or backward by increasing the number of frames).
The motivation and obviousness arguments are the same as claim 1.

Regarding claim 3, Ohki-Lee/Miyazawa discloses the method of claim 2, further comprising, if multiple scene changes are located within the temporal window, shifting playback of the video content to the playback position corresponding to the scene change closest in time to the default search playback position (PP.sub.ds) (Ohki, para. 0007, select the nearest scene change point).

Regarding claim 5, Ohki-Lee/Miyazawa discloses the method of claim 3, further comprising: in response to receipt of the user command, searching the temporal window encompassing the default search playback position for the scene change in the video content;  searching a time window encompassing the default search playback position (PP.sub.ds) wherein the time window is different window than the temporal window (Miyazawa, col. 3, lines 22-29, col. 6, lines 45-48, extend the search range, i.e., searching a new time window, by increasing the number of frames).
The motivation and obviousness arguments are the same as claim 1.

Regarding claim 6, Ohki-Lee/Miyazawa discloses the method of claim 5, further comprising: if the default search playback position (PP.sub.ds) occurs after the current playback position in the video content, assigning a first value; and if the default search playback position (PP.sub.ds) occurs prior to the current playback position in the video content, assigning a second value (Ohki, para’s 0004-0011, defining a first value and a second value based on whether the skip is a forward search or a reverse search).

Regarding claim 7, Ohki-Lee/Miyazawa discloses the method of claim 6, wherein the user command comprises instructions to implement a SEEK function having a trick mode speed; and wherein the method further comprises determining the first and second values based, at least in part, on the trick mode speed of the SEEK function (Ohki, para’s 0004, fast forward and fast reverse are seek functions with trick play speed; determining the values of X and Y based, at least in part, on the trick mode speed of the fast forward and fast reverse functions is considered a user’s choice/option).

Regarding claim 15, Ohki discloses a playback device, comprising:
a processor; and a computer-readable storage medium storing computer-readable code that (Ohki, fig. 1, para’s 0026-0031, video processing unit and operation storage unit), when executed by the processor, causes the streaming media server to perform operations comprising:
receiving a user command at the playback device to shift a current playback position of the video content to a default search playback position (PPps) (Ohki, para’s 0004-0011, receiving a skip command during playback of a video program); 
in response to receipt of the user command, determining a temporal window (Ohki, para’s 0004-0011, determine a prescribed time interval); 
searching the video content for a scene change in the temporal window (Ohki, para’s 0004-0011, searching for a scene change in the prescribed time interval);
if locating the scene change within the temporal window, automatically shifting playback of the video content to the playback position corresponding to the scene change (PPs1) (Ohki, para’s 0004-0011, if detecting a scene change, automatically move the playback position to a detected scene change point without any additional user’s input).
Aoki discloses the default search playback position as described above but does not explicitly disclose determining a start time and an end time of the temporal window wherein the start time is before the default search playback position (PPps) and the end time is after the default search playback position (PPps).
However, both Lee and Miyazawa disclose determining a start time and an end time of the temporal window wherein the start time is before the default search playback position (PPps) and the end time is after the default search playback position (PPps) (Lee, para’s 0056-0058, generate a plurality of playback intervals having a playback time, and a starting point and an ending point of each of the plurality of playback intervals. The starting point/time and the ending point/time of the search controller may also correspond to a starting point/time and an ending point/time of at least one of intervals which are present between the starting point and the ending point of the content; if the content is audio/video data, the search unit may be set to a time point or frame number and the like. Clearly the search interval can be set to encompass a specific time position or frame number between a starting point and an ending point of a time interval, for example the middle point, wherein the starting point/time is before the specific time point or frame number, and the ending point/time is after the specific time point or frame number; see also Miyazawa, col. 3, lines 22-29, col. 6, lines 45-48, extend the search range of the temporal window forward or backward by increasing the number of frames; clearly the search interval can be set to encompass a specific time position or frame number between a starting point and an ending point of a time interval wherein the starting point/time is before the specific time point or frame number, and the ending point/time is after the specific time point or frame number).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Lee’s features or Miyazawa’s features into Ohki’s invention disclosure for enhancing user’s search experience by providing a search window for focused search.

Regarding claim 16, Ohki-Lee/Miyazawa discloses the playback device of claim 15 wherein the operations further comprise:
if multiple scene changes are located within the temporal window or near to the temporal window, shifting playback of the video content to the playback position corresponding to the scene change closest in time location to the default search playback position (PPps) (Ohki, para. 0007, select the nearest scene change point).

Regarding claim 22, Ohki-Lee/Miyazawa discloses the method of claim 1, wherein the second duration between the end time of the temporal window and the default search playback position (PPps) is between 1 second and 10 seconds (Ohki, para’s 0004-0011, Lee, 0056-0058, defining a specific window or duration of time is considered a user’s choice/option).
The motivation and obviousness arguments are the same as claim 1.

13.	Claim 8 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Ohki-Lee/Miyazawa in view of Nonaka et al. (US Publication 2007/0150462, hereinafter Nonaka). 
Regarding claim 8, Ohki-Lee/Miyazawa discloses method of claim 3.
Ohki-Lee/Miyazawa does not explicitly disclose but Nonaka discloses place-shifting the video content from the playback device, over a network, and to a second device coupled to the display device; wherein the user command is entered at the second device and sent as a user command message transmitted from the second device, over the network, and to the playback device (Nonaka, at least fig. 1 and para. 0185, content can be transmitted over a network using networking technology to a second playback apparatus at which user command and playback position may be transmitted).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Nonaka’s features into Ohki-Lee/Miyazawa’s invention disclosure for providing convenience for user and enhancing user’s search experience by enabling user to remotely navigating the video content.

14.	Claim 9 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Ohki-Lee/Miyazawa, as applied to claim 7 above, in view of Cho (US Publication 2016/0104045). 
Regarding claim 9, Ohki-Lee/Miyazawa discloses method of claim 7.
Ohki-Lee/Miyazawa does not explicitly disclose but Cho discloses extracting the start time (W.sub.S) of the temporal window and the end time (W.sub.E) of the temporal window from the user command message (Cho, fig. 3, para. 0043, start time and end time can be extracted from a user command input).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Cho’s features into Ohki-Lee/Miyazawa’s invention for enhancing user’s search experience by enabling user to effectively navigating the video content.

15.	Claim 10 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Ohki-Lee/Miyazawa, as applied to claim 1 above, in view of Iwanaga (US Publication 2007/0031119). 
Regarding claim 10, Ohki-Lee/Miyazawa discloses method of claim 1, and further discloses subsequently utilizing the scene change data to determine whether a scene change is located within the temporal window as describe in claim 1 above.
Ohki-Lee/Miyazawa does not explicitly disclose but Iwanaga discloses parsing the video content to identify scene changes to generate scene change data prior to playback of the video content (Iwanaga, para. 0005, analyzing content for marking scene change prior to playback is well known in the art).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Iwanaga’s features into Ohki-Lee/Miyazawa’s invention disclosure for enhancing user’s search experience by pre-marking scene change locations in the video content.

16.	Claims 11 and 12 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Ohki-Lee/Miyazawa-Cho, as applied to claim 9 above, in view of Official Notice. 
Regarding claims 11 and 12, Ohki-Lee/Miyazawa-Cho discloses method of claim 9, and further discloses locations of particular scenes including the scene changes indicated by the scene change data, as described in claim 9 above.
Ohki-Lee/Miyazawa-Cho is silent as to generating a slide bar graphic on the display device including a slide bar representative of a duration of the video content; producing, on the display device, markers adjacent the slide bar graphic denoting locations of particular scenes; generating thumbnails for the video content at junctures corresponding to the scene changes listed in the scene change data; and in response to user input, displaying selected ones of the thumbnails alongside the slide bar graphic.
Official Notice is taken as generating a slide bar graphic on the display device including a slide bar representative of a duration of the video content; producing, on the display device, markers adjacent the slide bar graphic denoting locations of particular scenes; generating thumbnails for the video content at junctures corresponding to the  scene changes listed in the scene change data; and in response to user input, displaying selected ones of the thumbnails alongside the slide bar graphic are well known techniques in the art as taught by Yodan, US Publication 2019/0320219, para. 0146; Du et al., US Publication 2020/0033144, para. 0086; Cronin et al., US Patent 8875023, col. 4, lines 55-65, claim 9; or a combination of these references). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate these well-known techniques into Ohki-Lee/Miyazawa-Cho’s invention for enhancing user’s search experience by providing visual indicators of scene changes with thumbnails along a slide bar graphic. 

17.	Claims 13 and 14 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Ohki-Lee/Miyazawa-Iwanaga, as applied to claim 10 above, in view of O’Connor et al. (US Patent 6,591,058, hereinafter O’Connor). 
Regarding claims 13 and 14, Ohki-Lee/Miyazawa-Iwanaga discloses method of claim 10.
Ohki-Lee/Miyazawa-Iwanaga does not explicitly disclose but O’Connor discloses wherein parsing comprises identifying the scene changes based, at least in part, on user preference data stored in a memory of the playback device; and wherein the user preference data specifies a sensitivity for generating the scene change data (O’Connor, col. 14, lines 5-18, identify scene changes based on user’s level of sensitivity).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate O’Connor’s features into Ohki-Lee/Miyazawa-Iwanaga’s invention for enhancing user’s search experience by segmenting media content according to user’s sensitivity level.

18.	Claim 18 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Ohki-Lee/Miyazawa, as applied to claim 15 above, in view of Iwanaga (US Publication 2007/0031119). 
Regarding claim 18, Ohki-Lee/Miyazawa discloses the playback device of claim 15, and further discloses utilize the scene change data to determine whether the scene change is located within the temporal window or to determine whether the scene change is located near the temporal window as describe in claim 15 above.
Ohki-Lee/Miyazawa does not explicitly disclose but Iwanaga discloses parsing the video content to identify scene changes to generate scene change data prior to playback of the video content (Iwanaga, para. 0005, analyzing content for marking scene change prior to playback is well known in the art).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Iwanaga’s features into Ohki-Lee/Miyazawa’s invention disclosure for enhancing user’s search experience by pre-marking scene change locations in the video content.

19.	Claim 19 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Ohki-Lee/Miyazawa in view of Iwanaga (US Publication 2007/0031119). 
Regarding claim 19, this claim comprises limitations substantially the same as claim 15; therefore, it is rejected by Ohki-Lee/Miyazawa for similar rationale set forth.
Ohki-Lee/Miyazawa does not explicitly disclose but Iwanaga discloses a scene change detector configured to:
detect scene changes in video content; and generate corresponding scene change data indicating locations of the scene changes in the video content (Iwanaga, para. 0005, a module for generating markers indicating scene changes in video content, and detecting markers thereafter).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Iwanaga’s features into Ohki-Lee/Miyazawa’s invention disclosure for enhancing users search experience by marking scene change locations in the video content.

20.	Claim 20 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Ohki-Lee/Miyazawa-Iwanaga, as applied to claim 19 above, in view of Cronin et al. (US Patent 8,875,023, hereinafter Cronin). 
Regarding claim 20, Ohki-Lee/Miyazawa-lwanaga discloses the playback device of claim 19, further discloses: receive the scene change data from the scene change detection module wherein the scene change detector is configured to detect scene changes in the video content utilizing scene change markers embedded in the video content (Iwanaga, para. 0005, a module for generating markers indicating scene changes in video content, and detecting markers thereafter).
Ohki-Lee/Miyazawa-lwanaga does not explicitly disclose but Cronin discloses a thumbnail generator configured to generate thumbnail images for each time position in the video content at which the scene change data indicates that an occurrence of scene change (Cronin, col. 4, lines 55-65, claim 9, or a combination of these references). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Cronin’s features into Ohki-Lee/Miyazawa-lwanaga’s invention for enhancing user’s search experience by providing thumbnails to indicate scene changes in the media content.

21.	Claim 21 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Ohki-Lee/Miyazawa, as applied to claim 1 above, in view of Cho (US Publication 2016/0104045). 
Regarding claim 21, Ohki-Lee/Miyazawa discloses the method of claim 1.
Ohki-Lee/Miyazawa does not explicitly disclose but Cho discloses wherein the second duration between the end time of the temporal window and the default search playback position (PPps) is dynamically determined based on a search direction (Cho, fig. 3, para. 0043, start time and end time can be provided as user’s input).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Cho’s features into Ohki-Lee/Miyazawa’s invention disclosure for enhancing user’s search experience by enabling user to effectively control the search window.

Consideration of Reference/Prior Art
22.	For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Conclusion
23.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOI H TRAN whose telephone number is (571)270-5645. The examiner can normally be reached 8:00AM-5:00PM PST FIRST FRIDAY OF BIWEEK OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOI H TRAN/Primary Examiner, Art Unit 2484